Citation Nr: 0011070	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-32 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis of multiple joints, involving the veteran's hands, 
knees, right elbow (history of), including chronic 
hypertrophic arthritis of the thoracic spine (by-x-ray only).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from December 1941 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for an increased evaluation for 
arthritis.

Initially, the Board notes that the veteran's appeal was 
first before the Board in April 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran a VA 
examination.  Review of the record indicates that the RO 
complied with the Board's directives, to the extent possible, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO requested from the veteran information 
as to any additional treatment records and scheduled the 
veteran for a VA examination.  To date, the veteran has not 
responded to the RO's request for additional information.  
All medical records associated with the veteran's claims 
files are duplicates of records already contained therein.  
Also, the veteran failed to report for his VA examination.  
An administrative note pertaining to the missed VA 
examination appointment (dated in May 1999) indicates that 
the veteran was unable to travel, as he was being treated 
with chemotherapy.  In September 1999, the RO once again 
attempted to schedule the veteran for a VA examination.  At 
that time, the RO asked the veteran when he would be able to 
appear for a VA examination.  To date, the veteran has not 
responded to this inquiry, and nothing in the record 
indicates that the veteran failed to receive the September 
1999 correspondence.  As such, the Board will now consider 
the veteran's claim based upon the current evidence of 
record.  In this respect, the Board stresses that the duty to 
assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If the veteran wishes 
help in the development of facts pertinent to is claim, he 
cannot passively wait for it.  Id.

Service connection for an ill-defined condition manifested by 
pain in the legs, feet, and right arm was granted in a 
December 1946 rating decision, and a 20 percent evaluation 
was assigned.  In an April 1948 rating decision, the 
veteran's disability was classified as chronic arthritis 
involving the hands, knees, and right elbow, and the assigned 
disability rating was increased to 50 percent.  In a March 
1951 rating decision, the veteran's disability was again 
reclassified as chronic arthritis of the hands, knees, and 
right elbow (history of) and chronic hypertrophic arthritis 
of the thoracic spine (x-ray only).  The veteran's assigned 
disability rating was decreased to 10 percent.  In 
approximately October 1993, the RO received the veteran's 
request for an increased evaluation, which it denied in a 
March 1994 rating decision.  This 10 percent disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The RO has obtained all evidence identified by the 
veteran as pertinent to his claim for an increased 
evaluation.

2.  The veteran's multiple joint arthritis is manifested by 
complaints of pain, for which he has taken aspirin, Motrin, 
and Tylenol.  Clinically, the veteran's arthritis has been 
described as chronic.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's arthritis of multiple joints 
involving the hands, knees, right elbow (history of), 
including chronic hypertrophic arthritis of the thoracic 
spine (by x-ray only), have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, Diagnostic Code 5003 (Arthritis, degenerative, 
hypertrophic or osteoarthritis) provides for rating on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint (or joints) involved.  
However, where the limitation of motion for the specific 
joint (or joints) involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, rating can be based upon 
x-ray evidence.  A 10 percent evaluation is warranted where 
there is x-ray evidence of arthritis involving two or more 
major joints or minor joint groups.  A maximum 20 percent 
evaluation is warranted where there is x-ray evidence of 
arthritis involving two or more major joints or minor joint 
groups, with occasional incapacitating exacerbations.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (1999).

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's VA treatment records (dated from May 1982 to 
August 1998) are negative for any range of motion findings 
concerning the veteran's hands, knees, right elbow, and 
thoracic spine.  These records are also negative for any x-
ray evidence of arthritis in the veteran's hands, knees, 
right elbow, and thoracic spine.  It was noted, however, that 
the veteran had arthritis in his knees and that he took 
Motrin, Tylenol, and aspirin for his arthritis pain.

The veteran's private medical records (dated from October 
1991 to November 1995) are also negative for any range of 
motion findings concerning the veteran's hands, knees, right 
elbow, and thoracic spine.  At most, these records note that 
the veteran took Motrin for his degenerative joint disease 
and that degenerative changes were shown in the veteran's 
cervical spine.  These records pertain almost exclusively to 
the veteran's peripheral neuropathy and treatment received 
therefore.

At his hearing before a Member of the Board (conducted in 
March 1997), the veteran testified that the reason he did not 
show up for his scheduled VA examinations was because the VA 
was trying to kill him.  (Transcript (T. at 18).  The veteran 
also testified that he had pain in his knees, ankles, hands, 
and right elbow and shoulder.  (T. at 21).  He stated that he 
also had pain in his upper spine, but it was not as severe as 
in his shoulder, elbow, or legs.  Id.  When asked if he had 
someone to take with him to a VA examination, if it were 
scheduled, in order for him to feel more comfortable, the 
veteran responded that he would be able to find someone.  (T. 
at 23-24).  The veteran indicated that he would show up if 
another VA examination were scheduled.  (T. at 24).  The 
veteran's service representative noted that the RO had not 
evaluated the veteran's arthritis under 38 C.F.R. §§ 4.40 and 
4.45, which dealt with functional loss due to pain.  (T. at 
29).


III.  Application and Analysis

Upon review of what little pertinent clinical evidence of 
record there is and the applicable schedular criteria, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted in this instance.

Initially, though, the Board points out the various 
statements made by the veteran contained in the claims files 
that reflect the veteran's assertions that no VA examination 
was necessary in order for the RO to evaluate the veteran's 
disability rating for multiple joint arthritis.  Indeed, the 
veteran stated quite strongly that all the evidence necessary 
for evaluation of his claim was contained in his private 
medical records, which he had submitted.  The Board stresses 
this point because of the near dearth of pertinent clinical 
evidence concerning the veteran's multiple joint arthritis, 
excluding degenerative changes of the cervical spine, for 
which the veteran is not in receipt of service connection.

As for what pertinent clinical evidence of record there is, 
the Board notes that none of it speaks to or documents any 
limitation of motion of the veteran's hands, knees, right 
elbow, and thoracic spine due to his service-connected 
multiple joint arthritis.  Rather, this evidence indicates 
that the veteran's claimed weakness and cramps is due to a 
peripheral neuropathy of some debated origin.  As such, given 
this lack of evidence as to limitation of motion, including 
range of motion findings, due to the veteran's service-
connected multiple joint arthritis, the Board cannot apply 
that portion of Diagnostic Code 5003 that provides for rating 
based upon limitation of motion of the joint or joints 
affected.

In the alternative, the Board is left with rating based upon 
x-ray evidence only of arthritis in the affected joint or 
joints.  In this respect, the Board points out that the 
arthritis in the veteran's hands, knees, and right elbow is 
by history only.  It is only the arthritis in the veteran's 
thoracic spine that is documented by x-ray evidence, as 
acknowledged historically by the record as a whole.  As such, 
the Board can only rate the veteran's thoracic spine in this 
manner.  Here, the Board finds no current x-ray evidence of 
arthritis in the veteran's thoracic spine but accepts its 
existence given the historical record.  

As discussed above, in order to warrant a maximum 20 percent 
evaluation, there must be x-ray evidence of arthritis 
involving two or more major joints or minor joint groups, 
with occasional incapacitating exacerbations.  To reiterate, 
the Board accepts the existence of arthritis in the veteran's 
thoracic spine, as evidenced historically by the record.  
However, the Board finds no current x-ray evidence indicating 
or suggesting that two or more major joints or minor joint 
groups are affected by arthritis in the veteran's thoracic 
spine, nor does the Board find any pertinent evidence of 
record in either the clinical evidence of record or the 
veteran's assertions that he experiences occasional 
incapacitating exacerbations due to his multiple joint 
arthritis.  Rather, the clinical evidence of record suggests 
that any incapacitating episodes the veteran experiences in 
his extremities is due to some type of peripheral neuropathy 
of debated origin.

In light of the above, the Board finds no clinical basis in 
the evidence of record upon which to increase the veteran's 
10 percent disability rating for arthritis of multiple 
joints, involving the veteran's hands, knees, right elbow 
(history of), including chronic hypertrophic arthritis of the 
thoracic spine (by-x-ray only).  To reiterate, there is no 
current clinical evidence of record documenting limitation of 
motion in the affected body parts, including current range of 
motion findings.  As such, DeLuca considerations cannot be 
addressed.  Also, other than historical reference to x-ray 
evidence of arthritis in the veteran's thoracic spine, there 
is no current x-ray evidence of arthritis in the veteran's 
hands, knees, right elbow, and thoracic spine.  In effect, 
given what little pertinent clinical evidence of record there 
is as to the current level of severity of the veteran's 
multiple joint arthritis, the Board cannot but determine that 
the veteran's disability picture more nearly approximates the 
criteria required for a 10 percent evaluation than that 
required for a 20 percent evaluation, as provided for under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).  In this instance, no 
objective evidence has been submitted showing an increase in 
disability, including functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45.

The veteran was put on notice as to the evidence required to 
both evaluate and increase his claim in the September 1994 
statement of the case and in the December 1999 supplemental 
statement of the case, as he was provided with the applicable 
schedular criteria for evaluating his multiple joint 
arthritis and the reasons and bases for the RO's 
determination.


ORDER

An evaluation in excess of 10 percent for the veteran's 
arthritis of multiple joints, involving the veteran's hands, 
knees, right elbow (history of), including chronic 
hypertrophic arthritis of the thoracic spine (x-ray only), is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 4 -


- 8 -


